Name: 82/627/EEC: Commission Decision of 27 August 1982 terminating the review of the special measures in respect of imports of certain nuts of iron or steel originating in Taiwan
 Type: Decision
 Subject Matter: nan
 Date Published: 1982-08-31

 Avis juridique important|31982D062782/627/EEC: Commission Decision of 27 August 1982 terminating the review of the special measures in respect of imports of certain nuts of iron or steel originating in Taiwan Official Journal L 254 , 31/08/1982 P. 0015 - 0015*****COMMISSION DECISION of 27 August 1982 terminating the review of the special measures in respect of imports of certain nuts of iron or steel originating in Taiwan (82/627/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, Whereas, by Council Regulation (EEC) No 2464/77 of 7 November 1977 (1), a special additional duty was imposed on imports of certain nuts of iron or steel originating in Taiwan; whereas Article 2 of this Regulation declared Article 18 of Regulation (EEC) No 459/68 to be of analogous application; Whereas the European Industrial Fasteners Institute (EIFI) on behalf of all Community producers of the product in question requested a review of this duty on the grounds that it was no longer sufficient to remove the injury caused by these imports; Whereas the Commission consequently decided that a review was warranted and published a notice to this effect in the Official Journal of the European Communities (2); Whereas the request from EIFI to review the special duty was motivated by the fact that imports of the product concerned had increased from approximately 5 500 tonnes in 1978 (the first full year in which the duty was in effect) to 9 000 tonnes in 1979 and to 19 500 tonnes in 1980; whereas the level of imports in 1976, the year before the duty was imposed, had been 9 000 tonnes; Whereas, however, the Commission has subsequently discovered that imports in 1981 had fallen to approximately 5 000 tonnes, i.e. the same as 1978; whereas the information available to date indicates that imports in 1982 will not be greater than in 1981; whereas it is consequently not considered necessary to vary the duty of 15 %, HAS DECIDED AS FOLLOWS: Sole Article The review proceeding in respect of the special duty on imports of certain nuts of iron or steel originating in Taiwan is hereby terminated. Done at Brussels, 27 August 1982. For the Commission Ã tienne DAVIGNON Vice-President (1) OJ No L 286, 10. 11. 1977, p. 7. (2) OJ No C 67, 16. 3. 1982, p. 7.